Citation Nr: 0623674	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-43 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had verified active military service from July 
1969 to July 1973.  He is also shown to have been in Vietnam 
from December 1967 to December 1967 to December 1968.  He has 
been awarded a Combat Infantry Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that granted service connection for PTSD and 
awarded a 30 percent disability rating.  In November 2004, 
the RO awarded a 50 percent rating for the service-connected 
disability.


FINDING OF FACT

The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected PTSD is 
currently manifested by serious, but not severe, 
symptomatology, with daily intrusive, distressing 
recollections of combat-related events, irritability and 
angry outbursts, social isolation, difficulties with 
hypervigilance and concentration, depression, and some 
reports of suicidal ideation, that is treated with regularly 
prescribed medication and individual counseling.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code (DC) 9411 (2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.  However, in the instant case, 
as the veteran's increased rating claim is being denied, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claim. 

In March 2004, prior to the May 2004 rating decision, the RO 
provided the appellant with correspondence essentially 
outlining the duty-to-assist requirements of the VCAA.  
Further, in the May 2004 rating action that granted service 
connection appellant was instructed what the bases for the 
assigned rating was, and why a higher rating was not for 
assignment.  Thus he was put on notice of the information 
needed for a higher rating.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
November 2004 statement of the case and June 2005 
supplemental statement of the case.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In fact, in an April 2006 
signed statement, the veteran said he had no additional 
evidence or information to submit.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  Thus, the Board may proceed 
without prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The evidence reflects that the veteran was awarded the Combat 
Infantryman Badge in service.  

Records from the Vet Center, dated from March 2003 to 
February 2005, indicate the veteran received two counseling 
sessions during March and April 2003, and resumed counseling 
sessions in May 2004.  When seen in April 2003, he complained 
of survivor guilt, angry feelings, and an overly emotional 
response to escalating military action in Iraq.  He also 
complained of difficulty integrating back into work and 
relationships when he returned home (after service).  The 
assessment at that time was a need to rule out PTSD.

VA outpatient records, dated from April to May 2003, indicate 
that, in April 2003, the veteran told a VA physician that he 
had mild PTSD that was manifested by anxiety, depression, and 
sleep disturbance.  The veteran was described as alert, 
pleasant, and cooperative.  

In February 2004, the RO received the veteran's initial claim 
for service connection for PTSD.

The veteran, who was 54 years old, underwent VA psychological 
examination in April 2004.  According to the examination 
report, the veteran worked at a winery as a bottle machine 
mechanic, where he worked for four years.  He had no history 
of mental health treatment until December 2003, when he 
received counseling at the Vet Center, for several sessions, 
but felt worse afterwards and did not return.  He was 
encouraged to return.  During the last two weeks, the veteran 
said his mood varied some, and he was depressed and anxious a 
good part of the time, but had his good moments.  He got 
about four hours of broken sleep a night, and never felt 
rested.  His concentration varied, his appetite was good, and 
it was noted he was obviously overweight.  Every once in a 
while he had a crying spell.  He had suicidal thoughts in the 
past, with the last one approximately six or seven months 
ago, and indicated that they were not all that severe.  He 
denied suicidal attempts and said he would never kill 
himself.  He also denied assaultive thoughts or a history of 
assaultive actions.  The veteran married once and that 
marriage continued after 36 years.  They had one adult child.  
The veteran said he did not really do anything at all 
socially.

It was further noted that the veteran had periodic intrusive 
thoughts of combat-related experiences that got milder over 
the years.  He also had occasional dreams and nightmares of 
combat-related events.  He denied flashbacks and had 
intensely psychological and physiological reactions to such 
things as television.  The smell of gun powder and sometimes 
helicopters also triggered intensive combat-related 
reactions.  The veteran also definitely avoided thoughts, 
feelings, and conversations related to Vietnam.  He tended to 
isolate, was more comfortable alone than around people, had 
an inability to recall, and believed there were many things 
that friends told him that he cannot recall.  His motivation 
was low and he felt detached as to his experiences in 
Vietnam.  He had a restricted range of affect and felt he 
would not live a long life since he came back.  

The VA examiner commented that the veteran definitely had 
sleep-related problems, a history of irritability, and 
outbursts of anger, problems with concentration, 
hypervigilance, and exaggerated startle response.  It was 
noted that the veteran's PTSD caused a clinically significant 
impairment in his ability to function and lead a normal life.  
The veteran had a good employment history.  He had some 
problems over the years, dealing with primarily with 
management, but found a way to stay away from as much as 
possible and manage his anger, although he was counseled 
about it on several occasions over the years.  He denied 
legal problems.  He had four beers the previous evening and 
said he usually drank one or two bottles of wine at a 
setting.  He was referred to the alcohol counselor at the VA 
mental health clinic.  

On examination, it was noted that the veteran was causally 
attired and appropriately groomed.  His mood was slightly 
depressed with some constriction of affect.  His speech was 
logical and rate and flow were within normal limits.  He was 
considered able to manage activities of daily living.  There 
was no evidence of hallucinations or delusions and they were 
denied by the veteran.  He was not seen as dangerous to 
himself or to others.  He was alert and oriented.  His remote 
memory was grossly intact and his insight and judgment were 
seen as "okay".  The Axis I diagnoses were PTSD, depressive 
disorder, not otherwise specified, and alcohol dependency.  A 
score of 53 was assigned on the Global Assessment of 
Functioning (GAF) scale.  The VA examiner said the veteran 
suffered from PTSD related to service and there were moderate 
to almost severe effects on his work and relationships 
because of his PTSD symptoms thought he managed to work with 
difficulty.

When seen in the Vet Center in June 2004, the veteran 
complained of survivor guilt and suppressed angry feelings.  
He reported sleep disturbance and nightmares, problems with 
relationships, including his marital relationship, avoidance 
of stimuli related to trauma, isolation, intrusive thoughts, 
and memory and concentration problems.  He denied homicidal 
or suicidal thought.  On examination, his appearance was 
neat, and he was cooperative and at ease, with appropriate 
speech and affect.  His judgment was good, memory was normal, 
and he was oriented.  The Axis I diagnosis was PTSD.

Vet Center records dated in August 2004 indicate that the 
veteran experienced marital conflict, sleep disturbances, and 
depression.  

In May 2005, the veteran underwent another VA psychological 
examination.  According to the examination report, the 
veteran received individual counseling at the Vet Center 
since 2003.  The examiner noted that in a February 2005 
entry, his counselor indicated that the veteran said the 
reason he had his job was because of his anger and the fact 
that people avoided him.  A review of the claims file 
indicated the veteran talked about having suicidal ideations 
on many occasions and had mood swings and poor judgment and 
thinking.  The veteran currently complained that the current 
war in Iraq revived war memories for him and avoided watching 
the news about it.  He did not have many friends, said he was 
very moody and short tempered at work, and was nicknamed 
"[redacted]".  He had difficulty with intimate relationships 
and trusting other people.  He had difficulty expressing his 
tender feelings toward other people.  He lost interest in 
pleasurable activities, angered easily, especially on 
highways, and had problems with road rage.  The veteran 
complained of sleep problems since service and did not feel 
rested when he awoke in the morning.  He was guarded and 
watchful around other people and said he felt he had less 
energy in the afternoon because of his poor sleep at night.  
He complained of some concentration problem and work.

Further, it was noted that the veteran said his drinking had 
increased and, in the last few weeks, he tried to control it, 
but he had three beers the previous evening.  He occasionally 
finished two or three bottles of wine, used alcohol in the 
past to sleep better, and denied any drug use.  The veteran 
said he was close to his adult daughter, lived with his wife, 
and had some difficulty in his marriage.  Both he and his 
wife did house chores.  He continued to work at a winery 
where people call him "[redacted]".  He exhibited moody 
behavior and had a short fuse at work.   The longest job he 
held was for twenty-five years. 

On examination, the veteran appeared his stated age.  He was 
dressed casually.  He was pleasant and cooperative during the 
interview.  He said his mood was mostly sad and angry.  His 
affect was appropriate to context and his speech was 
spontaneous, with normal rate, volume, and tone.  There was 
no loosening of association or flight of ideation.  The 
veteran described intrusive thoughts of combat-related 
experience.  He denied hallucinations and was not delusional.  
He denied suicidal ideation at the time of examination and 
said he had suicidal ideation in the past.  His insight and 
judgment were fair, he was oriented, and his memory was 
intact.  The Axis I diagnoses were PTSD, depressive disorder, 
not otherwise specified, and alcohol abuse.  A GAF score of 
48 was assigned.  The VA examiner said the veteran had a 
diagnosis of PTSD, and depression and alcohol abuse.  In the 
VA examiner's opinion the veteran's PTSD symptoms were 
related to his depression and alcohol abuse.  It was noted 
that the veteran's condition became some what exacerbated 
since his last evaluation, as reflected in the GAF score of 
48, consistent with serious symptoms.

A February 2005 Vet Center record indicates that the veteran 
said he had his current job because of his anger and was 
recently told people avoided him.  He did not like that, but 
said he did not like dealing with some people, so the 
situation worked.

During February 2006 hearing, the veteran said he last had 
suicidal ideations two months ago, when he was in a shopping 
center parking lot where he sat for a while.  He thought of 
his daughter and felt better.  The veteran received regular 
monthly counseling sessions at the Sacramento Vet Center and 
saw a private psychiatrist who prescribed sleep medication 
and, more recently, Prozac.  He got frustrated with co-
workers who he described as decent people and said his facial 
expression scared people.  He had a temper with severe moods.  
He married his wife in 1969 and was glad she stayed with him, 
although he made life difficult for her.  The veteran said he 
worked in one job for more than 25 years until the plant shut 
down and had problems but said it was an extremely hostile 
environment.  He said plants were loud and noisy and he 
blended in more easily.  He currently had two friends who 
lived in Chicago and New York.  He did not socialize but went 
out to dinner with his wife.  He preferred not to be in large 
crowds.  He felt angry and mean spirited to others and did 
not like that.  His daughter said he was rude.  The veteran 
said he felt good when his granddaughter was born.

In an April 2006 written statement, the veteran reported that 
his counselor suggested he take prescribed medication to 
alleviate his problems and his private physician prescribed 
Ambien for his sleep difficulties and Prozac for his 
depression, anxiety and mood problems.

III.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran's service-connected PTSD is evaluated as 50 
percent disabling under 38 C.F.R. § 4.130, DC 9411.

Under the current schedular criteria, PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  A 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  GAF score is highly probative, as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  A GAF score of 41-50 denotes 
serious symptoms, or any serious impairment in social, 
occupational, or school functioning.  Id.  A GAF score of 51 
to 60 denotes moderate symptoms, or moderate difficulty in 
social and occupational functioning.  Id.  These scores have 
been recognized by the Court as an indicator of mental health 
on a hypothetical continuum of mental health-illness.  
Carpenter v. Brown, 8 Vet. App. at 242.  It seems wholly 
appropriate for adjudicators to look to these scores in 
evaluating psychiatric disability since, as noted above, the 
evaluation of such disabilities involves the application of a 
rating schedule which in turn is based upon average 
impairment of earning capacity.

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In 
light of the above, the Board shall consider all of the 
veteran's various psychiatric symptoms in assigning a rating 
for his anxiety disorder.  Id at 182.  See also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (factors listed in the 
rating formula are examples of conditions that warrant a 
particular rating and are used to help differentiate between 
the different evaluation levels.).

Upon review of the objective medical evidence of record, the 
Board is of the opinion that an initial evaluation in excess 
of 50 percent is not warranted.  The competent evidence of 
record indicates that the veteran's insight and judgment were 
okay to fair.  Although 53 is the highest GAF score he has 
received, his thought process has consistently been noted to 
be logical.  There is no evidence that his speech is 
illogical, obscure, or irrelevant, or that he goes through 
any obsessive rituals.

Examiners have noted the veteran's depressed mood, occasional 
suicidal ideation, but without intent, and anger; however 
there is no evidence that he suffers from impaired impulse 
control or is otherwise unable to function appropriately.  
The Board does not find, and the veteran has not contended, 
that he experiences spatial disorientation.  There is no 
indication that the veteran is neglectful of his personal 
appearance and, in 2004, examiners commented that the veteran 
was neat and appropriately attired.  While the veteran 
reports isolative behavior and difficulty maintaining 
relationships, the Board notes that he is married to his 
present wife for over 35 years, appeared to have a close 
relationship with his daughter, and testified that he felt 
good when his granddaughter was born.  Thus, the Board 
concludes that the veteran's service-connected PTSD would not 
be appropriately rated as 70 percent disabling under the 
current rating criteria.

While in 2004, the VA examiner described moderate to severe 
effects on the veteran's work and relationships because of 
the PTSD symptoms, it was noted that he managed to work with 
difficulty.  Although the veteran reported having suicidal 
thoughts in the past, he had not had one in six or seven 
months, and he denied any suicidal attempts and said he would 
never kill himself.  He denied assaultive thoughts or 
behavior.  The examiner found the veteran's speech was 
logical, his memory was intact, insight and judgment were 
okay, and he was alert and oriented.  As well, similar 
findings were noted in the June 2004 Vet Center record that 
described the veteran's neat appearance and that he was 
oriented, with an appropriate affect and normal speech and 
memory.  At that time, the veteran denied having suicidal or 
homicidal ideations.  Thus, the GAF score of 53 assigned at 
the time of the April 2004 VA examination is consistent with 
the disability productive of reducing reliability and 
productivity, characteristic of pertinent disabiity criteria 
warranting no more than the currently assigned 50 percent 
rating.  

Furthermore, while in 2005, the VA examiner found the veteran 
to be seriously impaired, the veteran was described was 
casually attired.  He was pleasant and cooperative.  His 
affect was appropriate and his speech spontaneous.  He denied 
hallucinations or delusions, and was oriented.  He denied 
suicidal ideation at the time, although he said he had them 
in the past.  His insight and judgment were fair and his 
memory was intact.  While a GAF score of 48 was assigned, 
denoting serious symptoms, the clinical findings are 
consistent with the currently assigned 50 percent rating.

Moreover, there is no showing that the GAF scores assigned to 
the veteran were inconsistent with the clinical findings.  
The recent May 2005 VA examination does not reflect symptoms 
inconsistent with a 50 percent disability evaluation and 
described the veteran as seriously impaired.  The objective 
medical evidence further demonstrates that the veteran 
reported sleep difficulty, nightmares and daily intrusive 
thoughts, and was socially isolated.  The VA examiner noted 
that the veteran was seriously impaired and that the 
veteran's PTSD symptoms were related to his depression and 
alcohol abuse.

As noted above, and as the veteran testified, his PTSD 
symptoms appear to fluctuate.  He reported a need to take 
regularly prescribed medication for anxiety and sleep 
difficulty and said he had a severe temper, but managed to 
maintain consistent employment.  He was glad his wife stayed 
married to him although he made life difficult for her.  He 
did not socialize but went out to dinner with his wife and 
said he felt good when his granddaughter was born.

The collective objective findings of the 2004 and 2005 VA 
examinations, and other medical evidence, to include 
essentially normal speech and that the veteran was oriented 
are barely representative of pertinent disability warranting 
a 50 percent rating under the current rating criteria.  Given 
the foregoing observations, the Board finds that, under the 
above-cited criteria, the preponderance of the evidence is 
against an initial rating in excess of 50 percent for PTSD.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, DC 9411.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected PTSD, 
as the Court indicated can be done in this type of case.  
Based upon the record, we find that at no time since the 
veteran filed his original claim for service connection has 
the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.


ORDER

An initial rating in excess of 50 percent for post-traumatic 
stress disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 


 Department of Veterans Affairs


